
	
		II
		Calendar No. 999
		110th CONGRESS
		2d Session
		S. 3085
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Tester (for himself,
			 Mr. Crapo, Mr.
			 Baucus, and Mr. Craig)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Secretary of the Interior to establish a
		  cooperative watershed management program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cooperative Watershed Management Act
			 of 2008.
		2.DefinitionsIn this Act:
			(1)Affected
			 stakeholderThe term affected stakeholder means an
			 entity that significantly affects, or is significantly affected by, the quality
			 or quantity of water in a watershed, as determined by the Secretary.
			(2)Grant
			 recipientThe term grant recipient means an eligible
			 management entity that the Secretary has selected to receive a grant under
			 section 3(c)(2).
			(3)Management
			 groupThe term management group means a
			 self-sustaining, cooperative watershed-wide management group that—
				(A)is comprised of
			 each affected stakeholder of the watershed that is the subject of the
			 management group;
				(B)incorporates the
			 perspectives of a diverse array of stakeholders;
				(C)is designed to be
			 carried out as a grassroots, nonregulatory entity to address local water
			 availability and quality issues within the watershed that is the subject of the
			 management group; and
				(D)is capable of
			 managing in a sustainable manner the water resources of the watershed that is
			 the subject of the management group and improving the functioning condition of
			 rivers and streams through—
					(i)water
			 conservation;
					(ii)improved water
			 quality;
					(iii)ecological
			 resiliency; and
					(iv)the reduction of
			 water conflicts.
					(4)ProgramThe
			 term program means the cooperative watershed management program
			 established by the Secretary under section 3(a).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Program
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish a program, which shall be known as the cooperative
			 watershed management program, under which the Secretary shall provide
			 grants to eligible management entities—
				(1)to form a
			 management group;
				(2)to enlarge a
			 management group, of which the eligible management entity is a member;
			 or
				(3)to conduct 1 or
			 more projects in accordance with the goals of a management group, of which the
			 eligible management entity is a member.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, an eligible management
			 entity shall be comprised of each affected stakeholder of the watershed that is
			 the subject of the eligible management entity, including to the maximum extent
			 practicable—
				(1)representatives of
			 private interests, including representatives of—
					(A)hydroelectric
			 production;
					(B)livestock
			 grazing;
					(C)timber
			 production;
					(D)land
			 development;
					(E)recreation or
			 tourism;
					(F)irrigated
			 agricultural production; and
					(G)the
			 environment;
					(2)any Federal agency
			 that has authority with respect to the watershed, including not less than 1
			 representative of—
					(A)the Department of
			 Agriculture;
					(B)the Department of
			 the Interior; and
					(C)the National
			 Oceanic and Atmospheric Administration;
					(3)any State or local
			 agency that has authority with respect to the watershed; and
				(4)any member of an
			 Indian tribe that owns land within the watershed or has land in the watershed
			 held in trust.
				(c)Application
				(1)Establishment of
			 application process; criteriaNot later than 1 year after the
			 date of enactment of this Act, the Secretary shall establish—
					(A)an application
			 process under which each eligible management entity may apply for a grant under
			 this section; and
					(B)criteria for
			 consideration of the application of each eligible management entity.
					(2)Application
			 processTo be eligible to receive a grant under this section, an
			 eligible management entity shall submit to the Secretary an application in
			 accordance with the application process and criteria established by the
			 Secretary under paragraph (1).
				(d)Distribution of
			 grant funds
				(1)In
			 generalIn distributing grant funds under this section, the
			 Secretary shall comply with paragraph (2).
				(2)Funding
			 procedure
					(A)First
			 phase
						(i)In
			 generalDuring the first phase of a grant established under this
			 subparagraph, the Secretary may provide to a grant recipient a grant in an
			 amount of not greater than $100,000 each year for a period of not more than 3
			 years.
						(ii)Mandatory use
			 of fundsA grant recipient that receives funds through a grant
			 during the first phase shall use the funds—
							(I)to establish or
			 enlarge a management group;
							(II)to develop a
			 mission statement for the management group; and
							(III)to develop
			 project concepts.
							(iii)Annual
			 determination of eligibility
							(I)DeterminationFor
			 each year of the first phase, not later than 270 days after the date on which a
			 grant recipient first receives grant funds for the year, the Secretary shall
			 determine whether the grant recipient has made sufficient progress during the
			 year to justify additional funding.
							(II)Effect of
			 determinationIf the Secretary determines under subclause (I)
			 that the progress of a grant recipient during the year covered by the
			 determination justifies additional funding, the Secretary shall provide to the
			 grant recipient grant funds for the year following the year during which the
			 determination was made.
							(iv)Advancement
			 conditionsA grant recipient shall not be eligible to receive
			 grant funds during the second phase described in subparagraph (B) until the
			 date on which the Secretary determines that the management group established by
			 the grant recipient is—
							(I)fully formed,
			 including the drafting and approval of articles of incorporation and bylaws
			 governing the organization; and
							(II)fully functional,
			 including holding regular meetings, having reached a consensus on the mission
			 of the group, and having developed project concepts.
							(B)Second
			 phase
						(i)In
			 generalDuring the second phase of a grant established under this
			 subparagraph, the Secretary may provide to a grant recipient a grant in an
			 amount of not greater than $1,000,000 each year for a period of not more than 4
			 years.
						(ii)Mandatory use
			 of fundsA grant recipient that receives funds through a grant
			 under the second phase shall use the funds to carry out watershed management
			 projects.
						(iii)Annual
			 determination of eligibility
							(I)DeterminationFor
			 each year of the second phase, not later than 270 days after the date on which
			 a grant recipient first receives grant funds for the year, the Secretary shall
			 determine whether the grant recipient has made sufficient progress during the
			 year to justify additional funding.
							(II)Effect of
			 determinationIf the Secretary determines under subclause (I)
			 that the progress of a grant recipient during the year covered by the
			 determination justifies additional funding, the Secretary shall provide to the
			 grant recipient grant funds for the year following the year during which the
			 determination was made.
							(iv)Advancement
			 conditionA grant recipient shall not be eligible to receive
			 grant funds during the third phase described in subparagraph (C) until the date
			 on which the Secretary determines that the grant recipient has—
							(I)completed each
			 requirement with respect to each year of the second phase; and
							(II)demonstrated that
			 1 or more pilot projects of the grant recipient have resulted in demonstrable
			 improvements in the functioning condition of at least 1 river or stream in the
			 watershed.
							(C)Third
			 phase
						(i)Funding
			 limitation
							(I)In
			 generalExcept as provided in subclause (II), during the third
			 phase of a grant established under this subparagraph, the Secretary may provide
			 to a grant recipient a grant in an amount of not greater than $5,000,000 for a
			 period of not more than 5 years.
							(II)ExceptionThe
			 Secretary may provide to a grant recipient a grant in an amount that is greater
			 than the amount described in subclause (I) if the Secretary determines that the
			 grant recipient is capable of using the additional amount to achieve an
			 appropriate increase in an economic, social, or environmental benefit that
			 could not otherwise be achieved by the grant recipient through the amount
			 described in subclause (I).
							(ii)Mandatory use
			 of fundsA grant recipient that receives funds through a grant
			 under the third phase shall use the funds to carry out not less than 1
			 watershed management project of the grant recipient.
						(3)Permissive use
			 of fundsA grant recipient that receives funds through a grant
			 under this section may use the funds—
					(A)to pay for—
						(i)the administrative
			 costs of the management group of the grant recipient;
						(ii)the salary of not
			 more than 1 full-time employee of the management group of the grant recipient;
			 and
						(iii)any legal fees
			 of the grant recipient arising from the establishment of the management group
			 of the grant recipient;
						(B)to fund—
						(i)studies of the
			 watershed that is managed by the management group of the grant recipient;
			 and
						(ii)any
			 project—
							(I)described in the
			 mission statement of the management group of the grant recipient; and
							(II)to be carried out
			 by the management group of the grant recipient to achieve any goal of the
			 management group;
							(C)to carry out
			 demonstration projects relating to water conservation or alternative water
			 uses; and
					(D)to expand a
			 management group that is established by the grant recipient.
					(4)Requirement of
			 consensus of members of management groupA management group of a
			 grant recipient may not use grant funds for any initiative of the management
			 group unless the group reaches a consensus decision.
				(e)Cost
			 share
				(1)PlanningThe
			 Federal share of the cost of any activity of a management group of a grant
			 recipient relating to any use required under subsection (d)(2)(A)(ii) shall be
			 100 percent.
				(2)Projects carried
			 out under second phase
					(A)In
			 generalSubject to subparagraph (B), the Federal share of the
			 costs of any activity of a management group of a grant recipient relating to a
			 watershed management project described in subsection (d)(2)(B)(ii) shall not
			 exceed 60 percent of the total costs of the watershed management
			 project.
					(B)LimitationTo
			 pay for any costs relating to administrative expenses incurred for a watershed
			 management project described in subsection (d)(2)(B)(ii), a management group of
			 a grant recipient may use grant funds in an amount not greater than the lesser
			 of—
						(i)$100,000;
			 or
						(ii)20 percent of the
			 total amount of the Federal share provided to the management group to carry out
			 the watershed management project.
						(C)Form of
			 non-Federal shareThe non-Federal share under subparagraph (A)
			 may be in the form of any in-kind contributions.
					(3)Projects carried
			 out under third phase
					(A)In
			 generalSubject to subparagraph (B), the Federal share of the
			 costs of any activity of a management group of a grant recipient relating to a
			 watershed management project described in subsection (d)(2)(C)(ii) shall not
			 exceed 50 percent of the total costs of the watershed management
			 project.
					(B)LimitationTo
			 pay for any costs relating to administrative expenses with respect to a
			 watershed management project described in subsection (d)(2)(C)(ii), a
			 management group of a grant recipient may use grant funds in an amount not
			 greater than the lesser of—
						(i)$100,000;
			 or
						(ii)20 percent of the
			 total amount of the Federal share provided to the management group to carry out
			 the watershed management project.
						(C)Form of
			 non-Federal shareThe non-Federal share under subparagraph (A)
			 may be in the form of any in-kind contributions.
					(f)Annual
			 reports
				(1)In
			 generalNot later than 1 year after the date on which a
			 management group of a grant recipient first receives funds through a grant
			 under this section, and annually thereafter, in accordance with paragraph (2),
			 the management group shall submit to the Secretary a report that describes, for
			 the period covered by the report, the progress of the management group with
			 respect to the duties of the management group.
				(2)Required degree
			 of detailThe contents of an annual report required under
			 paragraph (1) shall contain a degree of detail that is sufficient to enable the
			 Secretary to complete each report required under subsection (g), as determined
			 by the Secretary.
				(g)ReportNot
			 later than 5 years after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that describes—
				(1)the manner by
			 which the program enables the Secretary—
					(A)to address water
			 conflicts;
					(B)to conserve water;
			 and
					(C)to improve water
			 quality; and
					(2)each benefit that
			 is achieved through the administration of the program, including, to the
			 maximum extent practicable, a quantitative analysis of each economic, social,
			 and environmental benefit.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$2,000,000 for
			 each of fiscal years 2008 and 2009;
				(2)$5,000,000 for
			 fiscal year 2010;
				(3)$10,000,000 for
			 fiscal year 2011; and
				(4)$20,000,000 for
			 each of fiscal years 2012 through 2020.
				
	
		1.Short titleThis Act may be cited as the
			 Cooperative Watershed Management Act
			 of 2008.
		2.DefinitionsIn this Act:
			(1)Affected
			 stakeholderThe term affected stakeholder means an
			 entity that significantly affects, or is significantly affected by, the quality
			 or quantity of water in a watershed, as determined by the Secretary.
			(2)Grant
			 recipientThe term grant recipient means a watershed
			 group that the Secretary has selected to receive a grant under section
			 3(c)(2).
			(3)ProgramThe
			 term program means the Cooperative Watershed Management Program
			 established by the Secretary under section 3(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Watershed
			 groupThe term watershed group means a
			 self-sustaining, cooperative watershed-wide group that—
				(A)is comprised of
			 representatives of the affected stakeholders of the relevant watershed;
				(B)incorporates the
			 perspectives of a diverse array of stakeholders, including, to the maximum
			 extent practicable—
					(i)representatives
			 of—
						(I)hydroelectric
			 production;
						(II)livestock
			 grazing;
						(III)timber
			 production;
						(IV)land development;
						(V)recreation or
			 tourism;
						(VI)irrigated agricultural
			 production;
						(VII)the environment;
						(VIII)potable water
			 purveyors and industrial water users; and
						(IX)private property owners
			 within the watershed;
						(ii)any Federal agency that
			 has authority with respect to the watershed;
					(iii)any State agency that
			 has authority with respect to the watershed;
					(iv)any local agency that
			 has authority with respect to the watershed; and
					(v)any Indian tribe
			 that—
						(I)owns land within the
			 watershed; or
						(II)has land in the
			 watershed that is held in trust;
						(C)is a grassroots,
			 nonregulatory entity that addresses water availability and quality issues
			 within the relevant watershed;
				(D)is capable of promoting
			 the sustainable use of the water resources of the relevant watershed and
			 improving the functioning condition of rivers and streams through—
					(i)water
			 conservation;
					(ii)improved water
			 quality;
					(iii)ecological resiliency;
			 and
					(iv)the reduction of water
			 conflicts; and
					(E)makes decisions on a
			 consensus basis, as defined in the bylaws of the watershed group.
				(6)Watershed management
			 projectThe term watershed management project means
			 any project (including a demonstration project) that—
				(A)enhances water
			 conservation, including alternative water uses;
				(B)improves water
			 quality;
				(C)improves ecological
			 resiliency of a river or stream;
				(D)reduces the potential for
			 water conflicts; or
				(E)advances any other goals
			 associated with water quality or quantity that the Secretary determines to be
			 appropriate.
				3.Program
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish a program, to be known as the Cooperative Watershed
			 Management Program, under which the Secretary shall provide
			 grants—
				(1)(A)to form a watershed
			 group; or
					(B)to enlarge a watershed
			 group; and
					(2)to conduct 1 or more
			 projects in accordance with the goals of a watershed group.
				(b)Application
				(1)Establishment of
			 application process; criteriaNot later than 1 year after the
			 date of enactment of this Act, the Secretary shall establish—
					(A)an application process
			 for the program; and
					(B)in consultation with the
			 States, prioritization and eligibility criteria for considering applications
			 submitted in accordance with the application process.
					(c)Distribution of grant
			 funds
				(1)In
			 generalIn distributing grant funds under this section, the
			 Secretary—
					(A)shall comply with
			 paragraph (2); and
					(B)may give priority to
			 watershed groups that—
						(i)represent maximum
			 diversity of interests; or
						(ii)serve subbasin-sized
			 watersheds with an 8-digit hydrologic unit code, as defined by the United
			 States Geological Survey.
						(2)Funding
			 procedure
					(A)First phase
						(i)In
			 generalThe Secretary may provide to a grant recipient a
			 first-phase grant in an amount not greater than $100,000 each year for a period
			 of not more than 3 years.
						(ii)Mandatory use of
			 fundsA grant recipient that receives a first-phase grant shall
			 use the funds—
							(I)to establish or enlarge a
			 watershed group;
							(II)to develop a mission
			 statement for the watershed group;
							(III)to develop project
			 concepts; and
							(IV)to develop a restoration
			 plan.
							(iii)Annual determination
			 of eligibility
							(I)DeterminationFor
			 each year of a first-phase grant, not later than 270 days after the date on
			 which a grant recipient first receives grant funds for the year, the Secretary
			 shall determine whether the grant recipient has made sufficient progress during
			 the year to justify additional funding.
							(II)Effect of
			 determinationIf the Secretary determines under subclause (I)
			 that the progress of a grant recipient during the year covered by the
			 determination justifies additional funding, the Secretary shall provide to the
			 grant recipient grant funds for the following year.
							(iv)Advancement
			 conditionsA grant recipient shall not be eligible to receive a
			 second-phase grant under subparagraph (B) until the date on which the Secretary
			 determines that the watershed group—
							(I)has approved articles of
			 incorporation and bylaws governing the organization; and
							(II)(aa)holds regular
			 meetings;
								(bb)has completed a mission
			 statement; and
								(cc)has developed a
			 restoration plan and project concepts for the watershed.
								(v)ExceptionA
			 watershed group that has not applied for or received first-phase grants may
			 apply for and receive second-phase grants under subparagraph (B) if the
			 Secretary determines that the group has satisfied the requirements of
			 first-phase grants.
						(B)Second phase
						(i)In
			 generalA watershed group may apply for and receive second-phase
			 grants of $1,000,000 each year for a period of not more than 4 years if—
							(I)the watershed group has
			 applied for and received watershed grants under subparagraph (A); or
							(II)the Secretary determines
			 that the watershed group has satisfied the requirements of first-phase
			 grants.
							(ii)Mandatory use of
			 fundsA grant recipient that receives a second-phase grant shall
			 use the funds to plan and carry out watershed management projects.
						(iii)Annual determination
			 of eligibility
							(I)DeterminationFor
			 each year of the second-phase grant, not later than 270 days after the date on
			 which a grant recipient first receives grant funds for the year, the Secretary
			 shall determine whether the grant recipient has made sufficient progress during
			 the year to justify additional funding.
							(II)Effect of
			 determinationIf the Secretary determines under subclause (I)
			 that the progress of a grant recipient during the year justifies additional
			 funding, the Secretary shall provide to the grant recipient grant funds for the
			 following year.
							(iv)Advancement
			 conditionA grant recipient shall not be eligible to receive a
			 third-phase grant under subparagraph (C) until the date on which the Secretary
			 determines that the grant recipient has—
							(I)completed each
			 requirement of the second-phase grant; and
							(II)demonstrated that 1 or
			 more pilot projects of the grant recipient have resulted in demonstrable
			 improvements, as determined by the Secretary, in the functioning condition of
			 at least 1 river or stream in the watershed.
							(C)Third phase
						(i)Funding
			 limitation
							(I)In
			 generalExcept as provided in subclause (II), the Secretary may
			 provide to a grant recipient a third-phase grant in an amount not greater than
			 $5,000,000 for a period of not more than 5 years.
							(II)ExceptionThe
			 Secretary may provide to a grant recipient a third-phase grant in an amount
			 that is greater than the amount described in subclause (I) if the Secretary
			 determines that the grant recipient is capable of using the additional amount
			 to further the purposes of the program in a way that could not otherwise be
			 achieved by the grant recipient using the amount described in subclause
			 (I).
							(ii)Mandatory use of
			 fundsA grant recipient that receives a third-phase grant shall
			 use the funds to plan and carry out at least 1 watershed management
			 project.
						(3)Authorizing use of
			 funds for administrative and other costsA grant recipient that
			 receives a grant under this section may use the funds—
					(A)to pay for—
						(i)administrative and
			 coordination costs, if the costs are not greater than the lesser of—
							(I)20 percent of the total
			 amount of the grant; or
							(II)$100,000;
							(ii)the salary of not more
			 than 1 full-time employee of the watershed group; and
						(iii)any legal fees arising
			 from the establishment of the relevant watershed group; and
						(B)to fund—
						(i)water quality and
			 quantity studies of the relevant watershed; and
						(ii)the planning, design,
			 and implementation of any projects relating to water quality or
			 quantity.
						(d)Cost share
				(1)PlanningThe
			 Federal share of the cost of an activity provided assistance through a
			 first-phase grant shall be 100 percent.
				(2)Projects carried out
			 under second phase
					(A)In
			 generalThe Federal share of the cost of any activity of a
			 watershed management project provided assistance through a second-phase grant
			 shall not exceed 50 percent of the total cost of the activity.
					(B)Form of non-Federal
			 shareThe non-Federal share under subparagraph (A) may be in the
			 form of in-kind contributions.
					(3)Projects carried out
			 under third phase
					(A)In
			 generalThe Federal share of the costs of any activity of a
			 watershed group of a grant recipient relating to a watershed management project
			 provided assistance through a third-phase grant shall not exceed 50 percent of
			 the total costs of the watershed management project.
					(B)Form of non-Federal
			 shareThe non-Federal share under subparagraph (A) may be in the
			 form of in-kind contributions.
					(e)Annual reports
				(1)In
			 generalNot later than 1 year after the date on which a grant
			 recipient first receives funds under this section, and annually thereafter, in
			 accordance with paragraph (2), the watershed group shall submit to the
			 Secretary a report that describes the progress of the watershed group.
				(2)Required degree of
			 detailThe contents of an annual report required under paragraph
			 (1) shall contain sufficient information to enable the Secretary to complete
			 each report required under subsection (f), as determined by the
			 Secretary.
				(f)ReportNot
			 later than 5 years after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a report that describes—
				(1)the ways in which the
			 program assists the Secretary—
					(A)in addressing water
			 conflicts;
					(B)in conserving
			 water;
					(C)in improving water
			 quality; and
					(D)in improving the
			 ecological resiliency of a river or stream; and
					(2)benefits that the program
			 provides, including, to the maximum extent practicable, a quantitative analysis
			 of economic, social, and environmental benefits.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$2,000,000 for each of
			 fiscal years 2008 and 2009;
				(2)$5,000,000 for fiscal
			 year 2010;
				(3)$10,000,000 for fiscal
			 year 2011; and
				(4)$20,000,000 for each of
			 fiscal years 2012 through 2020.
				4.Effect of
			 ActNothing in this Act
			 affects the applicability of any Federal, State, or local law with respect to
			 any watershed group.
		
	
		September 16, 2008
		Reported with an amendment
	
